Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29th, 2021 has been entered.
 
Response to Amendment
The amendment filed December 29th, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated November 5th, 2021 is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 9,611,056 B1) in view of Pearson et al. (US 2020/0185957 A1) in view of Kobayashi et al. (WO 2016/031667 A1). Citations below are made to Miyashita et al. (US 2017/0244018 A1) which corresponds to the national stage of the Kobayashi et al. application, and is therefore a translation thereof.

In view of Claim 1, Spence et al. discloses a solar power generation paddle (Figure 4C) comprising:
a blanket (Figure 4C, #204 & Column 6, Lines 20-25);
an extension mast having a function of storing by taking up the blanket into a roll (Figure 4C, #201 & Column 9, Lines 20-35);
a plurality of solar battery cells disposed on one surface of the blanket (Figure 4C & Column 9, Lines 45-50).
Annotated Spence et al. Figure 4C

    PNG
    media_image1.png
    504
    860
    media_image1.png
    Greyscale

Spence et al. does not disclose a plurality of thermoelectric converters disposed on the other surface of the blanket; and a plurality of heat dissipation members disposed on surfaces of the thermoelectric converters which are opposite to surfaces near the blanket, along an extending direction of the extension mast.
Pearson et al. teaches a plurality of thermoelectric converters disposed on the opposite surface of a solar power generation paddle than a plurality of solar battery cells (Figure 4F, #131-e & 4I, #405 & Paragraph 0099), and a plurality of heat dissipation members disposed on surfaces of the thermoelectric converters that are opposite to surfaces near the paddle (Figure 4I, #402e-f & Paragraph 0098-0099), along an extending direction of an extension mast (Figure 9B & Paragraph 0010).  Pearson et al. teaches that there is a need for new tools and techniques for devices, systems, and methods considering the evolving nature of energy storage technologies (Paragraph 0001). Pearson et al. teaches that some embodiments allow for mass savings and increasing payload capability through integrating solar cells with rechargeable energy storage cells and more power may be made available for on-board systems could increase resilience, configurability, and enable faster reconstitution via higher electric thrust 
Modified Pearson et al. does not disclose that the plurality of thermoelectric converters are configured to generate power utilizing a temperature difference between high-temperature element front surfaces and low-temperature element rear surfaces of the plurality of thermoelectric converters and the plurality of heat dissipation members is disposed on the lower-temperature element rear surfaces of the plurality of thermoelectric converters.
Miyashita et al. teaches a plurality of thermoelectric converters are configured to generate power utilizing temperature difference between high-temperature element front surfaces and low-temperature element rear surfaces of the plurality of thermoelectric converters (Figure 1-2, #1b-#2b & Paragraph 0048) and a plurality of heat dissipation members are disposed on low-temperature element rear surfaces of the plurality of thermoelectric conversion elements (Figure 3, #1).  Miyashita et al. discloses that the power of a satellite bus can be increased by improving the conversion efficiency of a PV cell and the charging/discharging efficiency of a battery and moreover, a power generation technique employing a thermoelectric conversion module that can generate power using a temperature difference between a high temperature side module front surface and a low temperature side module rear surface has come to attention as a method of increasing power of a satellite bus (Paragraph 0002).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a plurality of thermoelectric converters that are configured to generate power utilizing a temperature difference between high-temperature element front surfaces and low-

In view of Claim 2, Spence et al., Pearson et al. and Miyashita et al. are relied upon for the reasons given above in addressing Claim 1.  Pearson et al. teaches that the plurality of heat dissipation members are disposed in a direction perpendicular to the extending direction of the extension mast (Figure 4I, #402-f).  The Examiner notes that incorporating the thermoelectric configuration of Miyashita et al. in modified Spence et al. would result in the plurality of heat dissipation members being disposed in a direction perpendicular to the extending direction of the extension mast.

In view of Claim 5, Spence et al., Pearson et al. and Miyashita et al. are relied upon for the reasons given above in addressing Claim 1.  Miyashita et al. teaches that a thermoelectric converters is disposed on each of a plurality of regions having equal areas (Figure 4-5 & Paragraph 0051).

In view of Claim 7, Spence et al., Pearson et al. and Miyashita et al. are relied upon for the reasons given above in addressing Claim 1.  Pearson et al. discloses a radiation heat insulating member is provided on the other surface of the paddle wherein the thermoelectric converters are not arranged that advantageously provided thermal management (Figure 8, #145 & Paragraph 0105).  

In view of Claim 8, Spence et al., Pearson et al. and Miyashita et al. are relied upon for the reasons given above in addressing Claim 1.  Pearson et al. teaches a high-heat conduction sheet is 

In view of Claim 10, Spence et al. discloses a structure comprising solar power generation paddle (Figure 4C) and a structure body to which the solar power generation paddle is attached (Figure 1) comprising:
a blanket (Figure 4C, #204 & Column 6, Lines 20-25);
an extension mast having a function of storing by taking up the blanket into a roll (Figure 4C, #201 & Column 9, Lines 20-35);
a plurality of solar battery cells disposed on one surface of the blanket (Figure 4C & Column 9, Lines 45-50).
Annotated Spence et al. Figure 4C

    PNG
    media_image1.png
    504
    860
    media_image1.png
    Greyscale

Spence et al. does not disclose a plurality of thermoelectric converters disposed on the other surface of the blanket; and a plurality of heat dissipation members disposed on surfaces of the 
Pearson et al. teaches a plurality of thermoelectric converters disposed on the opposite surface of a solar power generation paddle than a plurality of solar battery cells (Figure 4F, #131-e & 4I, #405 & Paragraph 0099), and a plurality of heat dissipation members disposed on surfaces of the thermoelectric converters that are opposite to surfaces near the paddle (Figure 4I, #402e-f & Paragraph 0098-0099), along an extending direction of an extension mast (Figure 9B & Paragraph 0010).  Pearson et al. teaches that there is a need for new tools and techniques for devices, systems, and methods considering the evolving nature of energy storage technologies (Paragraph 0001). Pearson et al. teaches that some embodiments allow for mass savings and increasing payload capability through integrating solar cells with rechargeable energy storage cells and more power may be made available for on-board systems could increase resilience, configurability, and enable faster reconstitution via higher electric thrust propulsion. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Pearson et al. in Spence et al. solar power generation paddle such that a plurality of thermoelectric converters disposed on the other surface of the blanket; and a plurality of heat dissipation members disposed on surfaces of the thermoelectric converters which are opposite to surfaces near the blanket, along an extending direction of the extension mast for the advantages of having a more power and a higher resilient system.
Modified Pearson et al. does not disclose that the plurality of thermoelectric converters are configured to generate power utilizing a temperature difference between high-temperature element front surfaces and low-temperature element rear surfaces of the plurality of thermoelectric converters and the plurality of heat dissipation members is disposed on the lower-temperature element rear surfaces of the plurality of thermoelectric conversion elements.

Annotated Miyashita et al. Figure 2

    PNG
    media_image2.png
    581
    877
    media_image2.png
    Greyscale


In view of Claim 11, Spence et al., Pearson et al. and Miyashita et al. are relied upon for the reasons given above in addressing Claim 1.  Miyashita et al. teaches that when heat dissipation members are made of carbon fiber reinforced plastic that they are extremely light, strong, and rigid (Paragraph 0055).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the flat heat dissipation members be made of carbon fiber reinforced plastic for the advantages of having a material that is extremely light, strong and rigid.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 9,611,056 B1) in view of Pearson et al. (US 2020/0185957 A1) in view of Kobayashi et al. (WO 2016/031667 A1) in view of Barnes (US 6,005,184) in view of Hexcel “HexPly Prepreg Technology”. Citations below are made to Miyashita et al. (US 2017/0244018 A1) which corresponds to the national stage of the Kobayashi et al. application, and is therefore a translation thereof.


In view of Claim 9, Spence et al. discloses a method of manufacturing a solar power generation paddle (Figure 4C) comprising:
a blanket (Figure 4C, #204 & Column 6, Lines 20-25);
an extension mast having a function of storing by taking up the blanket into a roll (Figure 4C, #201 & Column 9, Lines 20-35);
a step of disposing a plurality of solar battery cells disposed on one surface of the blanket (Figure 4C & Column 9, Lines 45-50).
Annotated Spence et al. Figure 4C

    PNG
    media_image1.png
    504
    860
    media_image1.png
    Greyscale

Spence et al. does not disclose a plurality of thermoelectric converters disposed on the other surface of the blanket; and a plurality of heat dissipation members disposed on surfaces of the thermoelectric converters which are opposite to surfaces near the blanket, along an extending direction of the extension mast.

Modified Pearson et al. does not disclose that the plurality of thermoelectric converters are configured to generate power utilizing a temperature difference between high-temperature element front surfaces and low-temperature element rear surfaces of the plurality of thermoelectric converters and the plurality of heat dissipation members is disposed on the lower-temperature element rear surfaces of the plurality of thermoelectric converters.
Miyashita et al. teaches a plurality of thermoelectric converters are configured to generate power utilizing temperature difference between high-temperature element front surfaces (Figure 2, #3a) and low-temperature element rear surfaces of the plurality of thermoelectric converters (Figure 2, 
Annotated Miyashita et al. Figure 2

    PNG
    media_image2.png
    581
    877
    media_image2.png
    Greyscale


Modified Spence et al. does not disclose that the extension mast is formed by laminating a plurality of prepregs, winding the prepregs around a shaft members and covering the prepregs with a bagging film, and pressuring and heating the prepregs from outside the bagging film.
Barnes discloses forming an extension mast from a prepreg material (Figure 2 & Column 2, Lines 14-38) that have the advantages of being able to operate at height power efficiency an output due to their improved rear surface heat emissivity of up to about 90% (Column 1, Lines 54-57).  Accordingly, it would have been obvious to one of ordinary skill in the art to form the extension mast from the prepreg material as disclosed by Barnes in Spence et al. method of manufacturing a solar panel for the advantage of improved rear surface heat emissivity.
Hexcel teaches that prepreg material are specially formulated resin matrix systems that are reinforced with man-made fibers such as carbon, glass and aramid and Hexcel has its own in-house supply of carbon fibre and world class weaving facilities for the development of optimum reinforcement technologies to complement the prepreg resin formulations (Page 2, Paragraph 1).  Hexcel discloses that 

In view of Claim 12, Spence et al., Pearson et al., Miyashita et al., Barnes and Hexcel are relied upon for the reasons given above in addressing Claim 1.  Pearson et al. teaches that the plurality of heat dissipation members are disposed in a direction perpendicular to the extending direction of the extension mast (Figure 4I, #402-f).  The Examiner notes that incorporating the thermoelectric configuration of Miyashita et al. in modified Spence et al. would result in the plurality of heat dissipation members being disposed in a direction perpendicular to the extending direction of the extension mast.

In view of Claim 15, Spence et al., Pearson et al., Miyashita et al., Barnes and Hexcel are relied upon for the reasons given above in addressing Claim 1.  Pearson et al. teaches that the thermoelectric converters are coupled with an individual solar cell (Paragraph 0098).  Accordingly, it would have been obvious to one of ordinary skill in the art that the thermoelectric conversion elements incorporated to Spence et al. would be disposed on a plurality of regions have equal areas (See Annotated Spence et al. Figure 4C, above – they would be coupled with each solar cell region that has equal areas).



In view of Claim 18, Spence et al., Pearson et al., Miyashita et al., Barnes and Hexcel are relied upon for the reasons given above in addressing Claim 1.  Pearson et al. teaches a high-heat conduction sheet is formed on a surface of the blanket near the thermoelectric converters (Figure 4I, #402-e & Paragraph 0098-0099).



Allowable Subject Matter
Claims 3-4, 6, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant argues that Miyashita et al. does not teach the plurality of heat dissipators are adhered on the low-temperature element rear surfaces of the plurality of thermoelectric converters through only an adhesive layer.  The examiner respectfully points out to Applicant that Miyashita et al. teaches that the plurality of heat dissipators are adhered on the low-temperature element rear surfaces 
Annotated Miyashita et al. Figure 2

    PNG
    media_image2.png
    581
    877
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726